F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        May 25, 2006
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court



    JO SEPH R. LU JA N ,

                Plaintiff-Appellant,

    v.                                                   No. 05-2239
                                                (D.C. No. CIV-03-1163 JP/RH S)
    M IKE JOHANNS, * Secretary, United                     (D . N.M .)
    States Department of Agriculture,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT **


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.


         Plaintiff Joseph R. Lujan appeals the district court’s grant of summary

judgment in favor of his employer, the U nited States Forest Service (USFS),



*
       On January 21, 2005, M ike Johanns became the Secretary of the United
States Department of Agriculture. In accordance with Rule 43(c)(2) of the
Federal Rules of Appellate Procedure, M r. Johanns is substituted for
Ann Veneman as the defendant in this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
named as a defendant through the Secretary of Agriculture. Plaintiff’s complaint

alleged that, in violation of Title VII of the Civil Rights Act, 42 U.S.C.

§ 2000e-3(a), the USFS retaliated against him for filing a race discrimination

claim against it. W e affirm.

                                          I.

      Plaintiff, who is Hispanic, contacted the USFS Equal Employment Office

(EEO) counselor in M ay 2001 to commence the process of filing a racial

discrimination complaint against the USFS. In August 2001, a USFS staff officer

sent an email to plaintiff’s supervisors complaining that plaintiff had been

disruptive during a training program by passing notes to co-workers, laughing and

talking during presentations, had arrived quite late to the second training day, and

was careless with expensive equipment. In September 26, 2001, plaintiff’s

supervisors issued him a letter of w arning because plaintiff had left another

training session early without permission. This letter informed plaintiff that he

could no longer work flexible work hours, and placed him on a standard 8:00 a.m.

to 4:30 p.m. work schedule.

      USFS gave plaintiff another warning letter on October 25, 2001, stating

that plaintiff had abused his sick leave by calling in sick for most of that month

without providing any explanation from a physician. Plaintiff was informed that

he was now required to provide a doctor’s explanation for his sick leave and he

was placed on a six-month restrictive leave schedule. On October 31, plaintiff

                                          -2-
was issued a ninety-day performance improvement plan (PIP), establishing

specific areas of plaintiff’s work performance that required improvement.

In October 2003, plaintiff filed a complaint alleging that these actions constituted

impermissible retaliation for commencing an EEO complaint. 1

      Title VII makes it an unlaw ful em ployment practice for an employer “to

discriminate against any of [its] employees . . . because [the employee] has

opposed any practice made an unlaw ful employment practice by this

subchapter . . . .” 42 U.S.C. § 2000e-3(a). To succeed on his retaliation claim,

plaintiff must first make a prima facie showing that: 1) he was engaged in

protected opposition to discrimination; 2) he w as subjected to an adverse

employment action; and 3) a causal connection exists between the protected

activity and the adverse action. Kendrick v. Penske Transp. Servs., Inc., 220 F.3d

1220, 1234 (10th Cir. 2000). It is undisputed that plaintiff’s EEO complaint in

M ay 2001 constituted protected activity that satisfies the first element of this test.

      The district court ruled that plaintiff did not satisfy the second element of

this test, however, because the actions cited by plaintiff did not constitute adverse

employment actions. On appeal, plaintiff contends that this ruling was in error,

and argues these actions constituted retaliatory harassment which, in the

aggregate, were sufficiently severe to constitute adverse employment action.

1
      Plaintiff’s complaint also alleged a claim for racial discrimination, but that
claim was voluntarily dismissed because it has been subsumed into a class action
suit.

                                          -3-
W e review the district court’s grant of summary judgment de novo, and affirm

only if the record, considered in the light most favorable to the plaintiff,

demonstrates that there is no genuine issue of material fact and that the defendant

is entitled to a judgment as a matter of law. Jones v. Denver Pub. Sch., 427 F.3d

1315, 1318 (10th Cir. 2005); Fed. R. Civ. P. 56(c).

                                          II.

      To constitute an adverse employment action, “the employer’s conduct must

be materially adverse to an employee’s job status.” Wells v. Colo. Dep’t of

Transp., 325 F.3d 1205, 1213 (10th Cir. 2003) (quotation omitted). “W e decide

whether an employment action is considered adverse on a case-by-case basis.”

Stover v. M artinez, 382 F.3d 1064, 1071 (10th Cir. 2004). “A lthough we will

liberally construe the phrase adverse employment action, . . . the action must

amount to ‘a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities,

or . . . causing a significant change in benefits.’” Id. (quoting Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742, 761 (1998); see also Annett v. Univ. of Kan.,

371 F.3d 1233, 1237-39 (10th Cir. 2004) (applying Ellerth). “M ere

inconveniences or alterations of job responsibilities do not rise to the level of an

adverse employment action.” Id.

      Applying this standard, the district court ruled that the restrictive leave

policy, the PIP and the letters of warning did not constitute adverse employment

                                          -4-
actions because none caused a significant change in plaintiff’s benefits or in his

employment status. Plaintiff concedes that these actions, considered individually,

do not constitute adverse employment actions. 2 He argues, however, that

considered in the aggregate, they demonstrate that these actions by his

supervisors had created a hostile work environment which constitutes an adverse

employment action. The district court rejected this argument, ruling as a matter

of law that these actions were not sufficiently severe to constitute retaliatory

harassment.

      W e have held that sufficiently severe or pervasive harassment of an

employee can create an adverse employment action. See Gunnell v. Utah Valley

State C oll., 152 F.3d 1253, 1264-65 (10th Cir. 1998) (recognizing that

sufficiently severe co-worker hostility or retaliatory harassment may constitute an

adverse employment action for purposes of a retaliation claim if management

orchestrates or knowingly acquiesces in the harassment ); see also Faragher v.

City of Boca Raton, 524 U.S. 775, 786-88 (1998) (holding that harassment which

is severe and pervasive is deemed to affect a term, condition, or privilege of

employment). To be actionable, the alleged retaliatory harassment must be



2
       Plaintiff does not raise any issue on appeal with respect to this ruling and,
indeed, he made clear in his response to the motion for summary judgment that he
is not asserting that these actions, individually, constitute adverse employment
actions or that they individually form the basis of his retaliation claim, but rather
that they constitute evidence of retaliatory hostile work environment. Aplt. App.
at 83, 92, 97-98.

                                         -5-
objectively and subjectively offensive, and “must rise to some level of

substantiality.” Noviello v. City of Boston, 398 F.3d 76, 92 (1st Cir. 2005).

Courts must mull the totality of circumstances and factors, including the

frequency and severity of the harassment, whether it is physically threatening or

humiliating, and whether it interferes with an employee’s work performance.

See id. (adapting hostile-work-environment standards set forth in Faragher,

524 U.S. at 787, to retaliatory harassment claims).

      The evidence presented by plaintiff in this case does not meet this standard.

It is undisputed that plaintiff did not suffer any change in his employment status

as a result of the actions; his job, pay and benefits all remained the same.

See Annett, 371 F.3d at 1237 (requiring significant change in employment status

for adverse employment action). None of the complained of actions are

objectively or subjectively offensive; plaintiff was not subjected to any offensive

remarks, physical threats or humiliation. See Trujillo v. Univ. of Colo. Health

Sci. Ctr., 157 F.3d 1211, 1214 (10th Cir. 1998) (finding no hostile work

environment under similar circumstances). There is no evidence the actions

complained of affected the likelihood that the plaintiff would be terminated,

undermined his position, or affected his future employment opportunities.

See Medina v. Income Support Div., 413 F.3d 1131, 1137 (10th Cir. 2005)

(describing circumstances in w hich warning letters and reprimands can be adverse




                                          -6-
employment actions). Indeed, he continued to work for the USFS and was

assigned to the ranger district he requested.

      In short, the evidence presented by plaintiff “portrays . . . simply a w ork

environment that exhibits the monitoring and job stress typical of life in the real

world, . . . not a hostile or abusive work environment.” Trujillo, 157 F.3d

at 1214.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court


                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -7-